Exhibit 10.20

 

 

AMERICAN MULTI-CINEMA, INC.
RETIREMENT ENHANCEMENT PLAN

 

 

As Amended and Restated Generally Effective January 1,2006
and As Frozen Effective December 31,2006

 

--------------------------------------------------------------------------------


 

AMERICAN MULTI-CINEMA, INC.
RETIREMENT ENHANCEMENT PLAN

 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

SECTION I - DEFINITIONS

1

 

1.1

 

“Accrued Benefit”

 

1

 

1.2

 

“Actuarial Equivalent”

 

1

 

1.3

 

“Administrator”

 

1

 

1.4

 

“Affiliate”

 

1

 

1.5

 

“Basic Retirement Plan”

 

2

 

1.6

 

“Basic Retirement Plan Benefit”

 

2

 

1.7

 

“Board of Directors”

 

2

 

1.8

 

“Code”

 

2

 

1.9

 

“Company”

 

2

 

1.10

 

“Compensation”

 

2

 

1.11

 

“Early Retirement Date”

 

2

 

1.12

 

“Effective Date”

 

2

 

1.13

 

“Enhancement Plan Benefit”

 

2

 

1.14

 

“Final Average Compensation”

 

2

 

1.15

 

“Normal Retirement Date”

 

3

 

1.16

 

“Officer”

 

3

 

1.17

 

“Participant”

 

3

 

1.18

 

“Plan”

 

3

 

1.19

 

“Surviving Spouse”

 

3

 

1.20

 

“Total and Permanent Disability” or “Disability”

 

3

 

1.21

 

“Year of Service”

 

3

 

 

 

 

 

 

SECTION II - ELIGIBILITY TO PARTICIPATE

 

3

 

2.1

 

Eligibility

 

3

 

 

 

 

 

 

SECTION III - ELIGIBILITY FOR AND AMOUNT OF BENEFITS

 

4

 

3.1

 

Eligibility

 

4

 

3.2

 

Normal Retirement Benefit

 

4

 

3.3

 

Early Retirement Benefit

 

5

 

3.4

 

Deferred Retirement Benefit

 

5

 

3.5

 

Death While Actively Employed and Prior to Commencement of Benefits

 

5

 

3.6

 

Death After Commencement of Benefits

 

5

 

3.7

 

Disability Benefit

 

6

 

3.8

 

Forfeiture Upon Termination of Employment

 

6

 

3.9

 

Maximum Annual Payment

 

7

 

i

--------------------------------------------------------------------------------


 

SECTION IV - FORM AND COMMENCEMENT BENEFITS

 

7

 

4.1

 

Form of Benefits

 

7

 

4.2

 

Commencement of Benefits

 

7

 

 

 

 

 

 

SECTION V - AMENDMENT AND TERMINATION

 

8

 

5.1

 

Amendment or Termination

 

8

 

 

 

 

 

 

SECTION VI - ADMINISTRATION

 

8

 

6.1

 

Administrator

 

8

 

6.2

 

Claims Procedure

 

8

 

 

 

 

 

 

SECTION VII - MISCELLANEOUS

 

9

 

7.1

 

No Effect on Employment Rights

 

9

 

7.2

 

Funding

 

9

 

7.3

 

Spendthrift Provisions

 

9

 

7.4

 

Applicable Law

 

10

 

7.5

 

Incapacity of Recipient

 

10

 

7.6

 

Unclaimed Benefit

 

10

 

7.7

 

Select Group

 

10

 

7.8

 

Gender and Number

 

10

ii

--------------------------------------------------------------------------------


 

AMERICAN MULTI-CINEMA, INC.
RETIREMENT ENHANCEMENT PLAN

 

American Multi-Cinema, Inc. (“AMC”) adopted this nonqualified retirement plan,
effective March 29, 1996, in order to retain the services of certain key
executives in their executive capacities with AMC or its Affiliates and to
provide appropriate total retirement compensation to those executives. The Plan
was amended effective July 31, 2003.

 

Effective January 1, 2006, AMC is amending and restating the Plan to update and
clarify the application of several of its provisions, to incorporate the prior
amendment, and to bring the Plan into compliance with the requirements of Code
Section 409A effective January 1,2005.

 

Effective December 31,2006, the Company has elected to freeze the Basic
Retirement Plan and, therefore, this Plan. Consistent with the manner in which
the Basic Retirement Plan is being frozen, a Participant’s frozen Accrued
Benefit will be calculated based on Compensation earned, Years of Service
credited, and all applicable offsets under Section 3.2, all determined and fixed
as of December 31, 2006.

 

SECTION I
DEFINITIONS

 

When used herein, the following terms shall have the meanings set forth below
unless the context clearly indicates otherwise:

 

1.1          “Accrued Benefit” means the Normal Retirement Benefit calculated
pursuant to Section 3.2 as of any date of determination. Prior to age 65, the
Participant’s Primary Social Security benefit will be estimated using the Basic
Retirement Plan valuation assumptions, and the Participant’s estimated benefits
under Section 3.2(a)(iv) will be calculated by (i) projecting the amount of the
various account balances to a Participant’s Normal Retirement Date using the
long term rate of return used for the most recent Basic Retirement Plan
valuation and (ii) converting that amount to an annuity using the interest and
mortality assumptions used at the time to convert the Basic Retirement Plan
benefit into a lump sum amount.

 

1.2          “Actuarial Equivalent” means the equivalent actuarial value,
determined using the actuarial factors selected by the Administrator, based upon
the advice of the consulting actuary retained by the Administrator.

 

1.3          “Administrator” means the Company or such other person or persons
as may be designated by the Board.

 

1.4          “Affiliate” means any trade or business entity, or a predecessor
company of such entity, if any, which is a member of a controlled group of
corporations of which the Company is also a member.

 

1

--------------------------------------------------------------------------------


 

1.5          “Basic Retirement Plan” means the Defined Benefit Retirement Income
Plan for Certain Employees of American Multi-Cinema, Inc., as amended from time
to time.

 

1.6          “Basic Retirement Plan Benefit” means the Actuarially Equivalent
annual benefit to which a Participant is entitled from the Basic Retirement
Plan. The Basic Retirement Plan Benefit is based upon the accrued monthly
benefit to which a Participant is entitled, payable in the form of a single life
annuity commencing on the Participant’s Normal Retirement Date and ending on the
first day of the month during which the Participant’s death occurs. No
additional Basic Retirement Plan Benefit will be accrued after December 31.2006.

 

1.7          “Board of Directors” means the Board of Directors of the Company.

 

1.8          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.

 

1.9          “Company” means American Multi-Cinema, Inc. and any successor to
it.

 

1.10        “Compensation” means the Participant’s annual base salary, including
salary deferrals under Code Sections 401(k) and for 125, and a Participant’s
cash bonus under the Company’s annual incentive program, but excluding any long
term incentive compensation awards (including but not limited to stock options,
restricted stock and deferred stock or cash awards) and any other special
compensation. No Compensation earned by a Participant after December 31,2006
shall be included for any purpose hereunder.

 

1.11        “Early Retirement Date” means the earliest date on which the
Participant has attained age 55, has been credited with at least fifteen (15)
Years of Service, and has attained the fifth anniversary of such Participant’s
initial date of participation hereunder.

 

1.12        “Effective Date” means March 29, 1996, the first day of the
Company’s 1997 fiscal year. The general Effective Date of this amendment and
restatement of the Plan is January 1, 2006; the effective date of those
provisions intended to bring the Plan into compliance with Code Section 409A is
January 1, 2005.

 

1.13        “Enhancement Plan Benefit” means the benefit payable in accordance
with the Plan. No additional Enhancement Plan Benefit shall accrue after
December 31, 2006.

 

1.14        “Final Average Compensation” means the average of the Participant’s
Compensation earned during the last three (3) complete calendar years of
employment with the Company prior to commencing payments under the Plan, which
average shall be calculated in the same manner as under the Basic Retirement
Plan but which shall not be recalculated if a Participant works beyond his
Normal Retirement Date. The calculation of Final Average Compensation shall not
include any calendar years beginning after December 31,2006.

 

2

--------------------------------------------------------------------------------


 

1.15        “Normal Retirement Date” means the date on which the Participant
attains age 65, but in no event earlier than the date as of which the
Participant has completed five (5) Years of Service with the Company.

 

1.16        “Officer” means an employee of the Company who has been appointed by
the Board of Directors to a position as a corporate officer at or above the
title of Vice President.

 

1.17        “Participant” means any Officer who meets the eligibility
requirements of, and is designated and approved as set forth in, Section 2.1.

 

1.18        “Plan” means this American Multi-Cinema, Inc. Retirement Enhancement
Plan.

 

1.19        “Surviving Spouse” means the spouse of an active or retired
Participant who is legally married to the Participant on the Participant’s date
of death.

 

1.20        “Total and Permanent Disability” or “Disability” means a Participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.

 

1.21        “Year of Service” means each calendar year prior to a Participant’s
Normal Retirement Date during which the employee is credited with employment on
a full-time basis, provided that the employee is employed by the Company or an
Affiliate for the entire calendar year. In the year during which the employee’s
employment (or reemployment) commencement date or death, disability or
retirement date occurs, such employee’s Years of Service shall also include a
partial Year of Service (expressed in terms of completed months) for the
applicable portion of the year in question. No additional Year(s) of Service
shall be credited after December 3 1, 2006.

 

SECTION II
ELIGIBILITY TO PARTICIPATE

 

2.1          Eligibility. An Officer of the Company shall be eligible to become
a Participant of the Plan at such time, if any, as he or she is designated and
approved for participation by the Board of Directors, in its discretion. The
Officers designated as Participants as of the Effective Date of this restatement
of the Plan are shown on Exhibit A attached hereto. No Officer(s) shall first
become eligible to participate in the Plan after December 31,2006.

 

3

--------------------------------------------------------------------------------


 

SECTION III
ELIGIBILITY FOR AND AMOUNT OF BENEFITS

 

3.1          Eligibility. Each Participant is eligible to receive an Enhancement
Plan Benefit beginning on or after the Participant’s Early Retirement Date or
Normal Retirement Date, unless the Enhancement Plan Benefit is forfeited as
hereinafter provided.

 

3.2          Normal Retirement Benefit.

 

(a)           The Enhancement Plan Benefit of a Participant who reaches his
Normal Retirement Date shall be an annual amount payable monthly for the life of
the Participant commencing on the first day of the month following such Normal
Retirement Date equal to (i) minus (ii) minus (iii) minus (iv), where (i), (ii),
(iii) and (iv) are:

 

(i)            Sixty percent (60%) of the Participant’s Final Average
Compensation;

 

(ii)           (ii) the Participant’s Basic Retirement Plan Benefit;

 

(iii)          (iii) the Participant’s Primary Social Security benefit at age 65
or, if later, the Participant’s Normal Retirement Date;

 

(iv)          (iv) an amount equal to an annual annuity commencing at the Normal
Retirement Date attributable to the Company’s contributions (but not
attributable to the Participant’s contributions, as applicable) to the AMC SERP
Plan adopted effective January 1, 1994, the American Multi-Cinema, Inc. 401(k)

 

Savings Plan, and the AMC Nonqualified Deferred Compensation Plan.

 

(b)           In calculating a Participant’s Accrued Benefit hereunder, the
amounts attributable to each benefit source under Section 3.2 shall be
determined using the actual benefit payable from such benefit source, if
payments from such source already have commenced at the time of calculation. If
such amount from each benefit source is not payable in the form of a life
annuity, the amount determined under Sections 3.2(a)(ii), 3.2(a)(iii) and
3.2(a)(iv) as appropriate shall be the amount of an actuarially equivalent life
annuity commencing on the later of the date such benefit commences and the date
the Enhancement Plan Benefits commence.

 

(c)           If a Participant has completed fewer than 25 Years of Service, the
benefit calculated in Subsection (a)(i) above shall be adjusted by multiplying
the benefit by a fraction, the numerator of which is the Participant’s Years of
Service at the date of determination and the denominator of which is 25.

 

(d)           Notwithstanding any provision hereof to the contrary, because the
Company has “frozen” the Plan as of December 31,2006, with no additional
Enhancement Plan Benefits to accrue thereafter:

 

4

--------------------------------------------------------------------------------


 

(i)            the benefit of a Participant who has not retired prior to
December 31,2006 shall be based on amounts determined under Section 3.2(a)(i) to
(iv) above as of December 31, 2006 (based on the methods of calculation
described in Section 1.1) and shall be frozen as of said date;

 

(ii)           a Participant’s frozen benefit will be calculated based only on
his Years of Service credited as of December 31, 2006, with the amount of such
benefit subject to reduction as described in Section 3.2(c) above; and

 

(iii)          if a Participant is not eligible under Section 3.3 below for an
Early Retirement Benefit as of December 31,2006, he nevertheless may qualify for
an Early Retirement Benefit or a Normal Retirement Benefit based on his
employment with the Company after December 31, 2006, provided any benefit to
which he may become entitled shall equal the amount of his “frozen” benefit
calculated as of December 31, 2006, shall be subject to reduction under Section
3.3, and shall be subject to the other terms and provisions hereof.

 

3.3          Early Retirement Benefit. A Participant who has attained his Early
Retirement Date and has retired thereafter (or whose employment has terminated
previously under the circumstances described in Section 3.8(d)) shall receive a
monthly retirement benefit in an amount equal to his Accrued Benefit, reduced by
six and two thirds percent (6 213%) for each of the first five years by which
commencement precedes age 65 and an additional three and one-third percent (3
113%)for each year by which such commencement precedes age 60. In each case,
such reductions shall be applied on a pro-rata basis for less than full years.

 

3.4          Deferred Retirement Benefit. A Participant’s Accrued Benefit shall
commence at his Normal Retirement Date whether or not the Participant continues
to be employed by the Company.

 

3.5          Death While Actively Employed and Prior to Commencement of
Benefits. If a Participant dies while actively employed before his Enhancement
Plan Benefit has commenced, the Participant’s Surviving Spouse, if any, shall be
entitled to receive a monthly benefit for life commencing on the first day of
the month coincident with or following the later of (a) the Participant’s death
and (b) the date the Participant would have first become eligible to receive his
Enhancement Plan Benefit under Section 3.1 based on his Years of Service at the
time of his death. The amount of this benefit shall be 50% of the Participant’s
Accrued Benefit actuarially reduced for payment as a 50% Joint & Contingent
annuity, and further reduced, as applicable, under Section 3.3 for commencement
before the Participant’s attainment of age 65.

 

3.6          Death After Commencement of Benefits. If a Participant dies after
his Enhancement Plan Benefit has commenced, his beneficiary shall be entitled to
receive the amount payable, if any, under the form of benefit elected by such
Participant. If a Participant dies after he has retired but prior to
commencement of his benefit, his election under Section 4.1 shall be void and
his Surviving Spouse shall be entitled to the benefit described in Section 3.5.

 

5

--------------------------------------------------------------------------------


 

3.7          Disability Benefit. Upon Total and Permanent Disability, a
Participant shall be entitled to an immediate annual disability benefit, payable
for the life of the Participant, equal to his Accrued Benefit determined under
Section 3.2 as of his date of disability but without reduction by reason of
early commencement, payable commencing as of the first day of the month
following the date of such disability, but reduced by the monthly benefit
amount, if any, under any long term disability plan or policy provided by the
Company.

 

3.8          Forfeiture Upon Termination of Employment.

 

(a)           If a Participant’s employment with the Company or an Affiliate
terminates for any reason other than death, Disability, or under the
circumstances described in Section 3.8(d) below, prior to such Participant’s
Early Retirement Date, the Participant shall forfeit all right to any benefit
under the Plan.

 

(b)           If a Participant voluntarily terminates his employment with the
Company or an Affiliate or the Participant’s employment is terminated by the
Company other than for Cause (as defined below), after the Participant’s Early
Retirement Date, the Participant shall be entitled to receive his Accrued
Benefit under Section 3.2 or 3.3, as applicable.

 

(c)           If a Participant’s employment is terminated by the Company for
Cause, at any time, including after his Early Retirement Date or Normal
Retirement Date, the Participant shall forfeit all rights to benefits under the
Plan. Termination “for Cause” means termination upon:

 

(i)            the willful and continued failure by the Participant to perform
substantially his duties with the Company (other than any such failure resulting
from disability), after a written demand for substantial performance is
delivered to the Participant by the Company, which demand specifically
identifies the manner in which the Company believes the Participant has not
substantially performed his duties, or

 

(ii)           the willful engaging by the Participant in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise.

 

(d)           If a Participant’s termination of employment with the Company or
an Affiliate, at any time, is deemed by the Company to have occurred as a result
of Change of Control and does in fact occur within six (6) months before or
eighteen (18) months following the effective date of such Change of Control, the
Participant shall be entitled to receive the amount of his Accrued Benefit,
calculated under Section 3.2 and payable at the time determined under Section
4.2.

 

A “Change in Control” of the Company for purposes of this Section 3.8, shall be
(a) as defined from time to time in the Participant’s Employment Agreement with
the Company, or (b) if no such employment agreement is in effect, as defined in
the 2004 Stock Option Plan of Marquee Holdings Inc. Notwithstanding the
foregoing, to the extent that a distribution from the

 

6

--------------------------------------------------------------------------------


 

Plan is to commence solely by reason of a Change in Control, such distribution
shall not commence (and shall be delayed until another event permitting
distribution hereunder occurs), unless the facts and circumstances giving rise
to the Change in Control also constitute a “change of control event” as defined
in Code Section 409A(a)(2)(A)(v)and regulations thereunder.

 

(e)           Notwithstanding any of the foregoing to the contrary, if a
Participant’s employment terminates by reason of circumstances constituting a
“disability” under the terms of the Participant’s Employment Agreement with the
Company, but which circumstances do not also constitute a “Total and Permanent
Disability” under Section 1.20 above, the Participant shall be entitled to the
benefit described in Section 3.7 (“Disability Benefit”), but such benefit only
will commence when the Participant has a separation from service with the
Company and its Affiliates (within the meaning of Code Section 409A).

 

3.9          Maximum Annual Payment. In the event the payment of all or any
portion of an annual Enhancement Plan Benefit would be nondeductible by the
Company or any Affiliate in any year under the terms of Section 162(m)of the
Code, such nondeductible amount shall be deferred and paid in a lump sum as soon
as practicable in the immediately following year.

 

SECTION IV
FORM AND COMMENCEMENT BENEFITS

 

4.1          Form of Benefits. Upon commencement of benefits pursuant to
Sections 3.2, 3.3 or 3.4, a Participant shall be deemed to have elected to
receive his Enhancement Plan Benefit as a life annuity or, prior to the later of
(i) the Participant’s initial date of eligibility to participate in the Plan and
(ii) December 31, 2006, the Participant may irrevocably elect to receive his
Enhancement Plan Benefit in such alternate annuity form as would be permitted
(at the time of the Participant’s election) under the then terms of the Basic
Retirement Plan. Any alternative form of annuity shall be the Actuarial
Equivalent of the Participant’s Accrued Benefit payable as a life annuity.
Failure to make a timely election will be deemed to be an ejection of the life
annuity form of benefit.

 

4.2          Commencement of Benefits. An Enhancement Plan Benefit payable to a
Participant pursuant to Sections 3.2, 3.3 or 3.4 shall commence to be paid on
the first day of the month coincident with or next following the Participant’s
termination of employment (other than for Cause) on or after his Early
Retirement Date and, in any event, coincident with or next following his Normal
Retirement Date, unless calculation of the benefit or other circumstances as
reasonably determined by the Administrator cause a temporary delay in such
payment. In the event payment of a Participant’s benefit is delayed more than
thirty (30) days beyond the date the Participant otherwise would be entitled to
the payment hereunder, the amount of such delayed payment(s) shall be increased
by an interest factor equal to the then actuarially assumed rate of return under
the Basic Retirement Plan. An Enhancement Plan Benefit payable to a Surviving
Spouse pursuant to Section 3.5 or 3.6 shall commence as set forth in Section 3.5
or 3.6. An Enhancement Plan Benefit payable by reason of Section 3.8(d) shall
commence as of the Participant’s Early Retirement Date.

 

7

--------------------------------------------------------------------------------


 

SECTION V
AMENDMENT AND TERMINATION

 

5.1          Amendment or Termination. The Company expressly reserves the right
to amend or terminate the Plan at any time and in any manner, in its sole
discretion, without prior notice to, or the consent of, any party. Any amendment
or termination shall be adopted pursuant to a resolution of the Board of
Directors and shall be effective, retroactively or prospectively, as of the date
specified in such resolution. No amendment or termination of the Plan shall
deprive any Participant or Surviving Spouse of any Enhancement Plan Benefit
currently being paid or payable under the Plan.

 

SECTION VI
ADMINISTRATION

 

6.1          Administrator. The Plan shall be administered by the Administrator,
which shall have the authority to interpret the Plan, to determine eligibility
hereunder, to determine the nature and amount of benefits and to decide and
settle disputes relative to the rights of any party under the Plan, all in its
sole discretion. Any construction or interpretation of the Plan and any
determination of fact in administering the Plan made in good faith by the
Administrator shall be final and conclusive upon all parties for all Plan
purposes. All interpretations of the Plan or determinations of entitlement to
benefits shall be in writing, signed by authority of the Administrator.

 

6.2          Claims Procedure.

 

(a)           The Administrator shall prescribe a form for the presentation of
claims under the terms of this Plan.

 

(b)           Upon presentation to the Administrator of a claim on the
prescribed form, the Administrator shall make a determination of the validity
thereof. If the determination is adverse to the claimant, the Administrator
shall furnish to the claimant within 90 days after the receipt of the claim a
written notice setting forth the following:

 

(i)            the specific reason or reasons for the denial;

 

(ii)           specific references to pertinent provisions of the Plan on which
the denial is based;

 

(iii)          a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv)          appropriate information as to the steps to be taken if the
claimant wishes to submit his or her claim for review.

 

8

--------------------------------------------------------------------------------


 

(c)           In the event of a denial of a claim, the claimant or his or her
duly authorized representative may appeal such denial to the Administrator for a
full and fair review of the adverse determination. Claimant’s request for review
must be in writing and made to the Administrator within 60 days after receipt by
claimant of the written notification required under Section 6.2(b); provided,
however, such 60-day period shall be extended if circumstances so warrant.
Claimant or his or her duly authorized representative may submit issues and
comments in writing which shall be given full consideration by the Administrator
in its review.

 

(d)           The Administrator may, in its sole discretion, conduct a hearing.
A request for a hearing made by claimant will be given full consideration. At
such hearing, the claimant shall be entitled to appear and present evidence and
be represented by counsel.

 

(e)           A decision on a request for review shall be made by the
Administrator not later than 60 days after receipt of the request; provided,
however, in the event of a hearing or other special circumstances, such decision
shall be made not later than 120days after receipt of such request. If it is
necessary to extend the period of time for making a decision beyond 60 days
after the receipt of the request, the claimant shall be notified in writing of
the extension of time prior to the beginning of such extension.

 

(f)            The Administrator’s decision on review shall state in writing the
specific reasons and references to the Plan provisions on which it is based.
Such decision shall be promptly provided to the claimant. If the decision on
review is not furnished in accordance with the foregoing, the claim shall be
deemed denied on review.

 

SECTION VII
MISCELLANEOUS

 

7.1          No Effect on Employment Rights. Neither the establishment of the
Plan nor anything contained herein will confer upon any Participant the right to
be retained in the service of the Company or any Affiliate nor limit the right
of the Company or any Affiliate to discharge or otherwise deal with a
Participant without regard to the existence of the Plan.

 

7.2          Funding. The Plan shall be and remain at all times unfunded and
unsecured, and no provisions shall at any time be made with respect to
segregating any assets of the Company for payment of benefits hereunder. No
Participant, Surviving Spouse or any other person shall have any interest in any
particular assets of the Company by reason of the right to receive a benefit
under the Plan. To the extent that the Participant or any other person acquires
a right to receive benefits under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

 

7.3          Spendthrift Provisions. No benefit payable under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge prior to actual receipt thereof by the payee, and
any attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge prior to such receipt shall be void; and the Company

 

9

--------------------------------------------------------------------------------


 

shall not be liable in any manner for or subject to the debts, contracts,
liabilities, engagements or torts of any person entitled to any benefit under
the Plan.

 

7.4          Applicable Law. The Plan is established under and will be construed
according to the laws of the State of Missouri, to the extent that such laws are
not preempted by the Employee Retirement Income Security Act of 1974 (“ERISA”)
and valid regulations promulgated thereunder. The Plan also shall be construed
and enforced so as to comply with the provisions of Code Section 409A and
regulations thereunder.

 

7.5          Incapacity of Recipient. In the event a Participant or Surviving
Spouse is declared incompetent and a conservator or other person legally charged
with the care of the person or the estate of the Participant or Surviving Spouse
is appointed, any benefits under the Plan to which such Participant or Surviving
Spouse is entitled shall be paid to the conservator or other person legally
charged with the care of the Participant. Except as provided in the preceding
sentence, should the Administrator, in its discretion, determine that a
Participant or Surviving Spouse is unable to manage personal affairs, the
Administrator may make distributions to any person for the benefit of the
Participant or Surviving Spouse.

 

7.6          Unclaimed Benefit. Each Participant shall keep the Company informed
of a current address and the current address of the Participant’s Surviving
Spouse. The Administrator shall not be obligated to search for the whereabouts
of any person. If the location of a Participant is not made known to the Company
within three (3) years after the date on which any payment of the Participant’s
Enhancement Plan Benefit may be made, such benefit shall be forfeited but will
be reinstated if a claim therefore is filed by the Participant or his legal
representative.

 

7.7          Select Group. This Plan is “maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees” of the Company and is intended to qualify as a “Top Hat”
plan under ERISA.

 

7.8          Gender and Number. The masculine gender, where appearing herein,
shall be deemed to include the feminine gender, and the singular shall be deemed
to include the plural, unless the context clearly indicates to the contrary.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officers this 20th day of December, 2006.

 

 

 

AMERICAN MULTI-CINEMA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Kevin M. Connor

 

By:

/s/ Keith P. Wiedenkeller

 

 

Kevin M. Connor

 

Keith P. Wiedenkeller

 

Senior Vice President

 

SVP of Human Resources

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTICIPANTS ON THE EFFECTIVE DATE OF THE
RESTATEMENT OF THE PLAN

 

Chairman & CEO

 

Peter C. Brown

EVP & COO

 

Phillip M. Singleton

 

1

--------------------------------------------------------------------------------